--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Exhibit 10.1  Employment Agreement between the Company and John Argo


EMPLOYMENT  AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between OCTuS,
Inc., a Nevada corporation with principal offices at 719 Second Street, Suite 9,
Davis, CA 95616 (“OCTuS” or the “Company”) and John Argo, an individual with
primary residence at 1717 4th Ave., Sacramento, CA 95818-3027 (“Employee”)
effective as of the 1st day of April, 2009 (the “Effective Date”), as follows:


AGREEMENT


1.           Employment. OCTuS wishes to employ Employee and Employee agrees to
provide services for OCTuS on the terms and conditions set forth below.


2.           Employment; Scope of Employment. Employee shall be employed as the
Director of Energy Projects & Finance of OCTuS, and shall have the authority,
and the duties and responsibilities as are assigned or modified by OCTuS’ Board
of Directors, provided, that such authority, and duties and responsibilities
shall be commensurate and consistent with Employee’s position.
 
        2.1           Best Efforts; Working Time. Employee agrees to devote
sufficient working time and best efforts to perform Employee’s duties hereunder.
There are three distinct time periods through which the Employee will be full
time and eligible for full benefits.


During the Initial Period, herein defined as that period of time from the
initiation of this Agreement until the Company has Funding or Revenue sufficient
to pay $5,000 per month to Employee, Employee shall devote a minimum of 20 hours
per week exclusively to Octus and will accrue $5,000 as short term debt to the
Company.


During the Second Period, herein defined as that period of time until the
Company has Funding or Revenue sufficient to pay $5,000 per month to Employee,
Employee shall receive $5,000 per month and shall work exclusively with Octus as
a full time Employee.


During the Third Period, herein defined as that period of time until the Company
has Funding or Revenue sufficient to pay a full salary of $10,000 per month,
Employee shall receive $10,000 per month and be eligible for bonus, benefits and
stock options as they become available.


2.2           Supervision and Direction of Services. All of Employee’s services
hereunder shall be under the supervision and direction of the Board of Directors
of OCTuS.


2.3           Rules. Employee shall be bound by all the policies, rules and
regulations of OCTuS now in force and by all such other policies, rules and
regulations as may be hereafter implemented and shall faithfully observe and
abide by the same. In the event that there is any conflict between the terms of
this Agreement and any of OCTuS’ policies, rules and regulations, the terms of
this Agreement shall govern.


2.4           Exclusive Services.  During the Term of this Agreement and any
extension of this Agreement, Employee shall not, directly or indirectly, whether
as a partner, employee, creditor, shareholder, independent contractor or
otherwise, promote, participate or engage in any activity or other business
which is competitive with OCTuS’ business operations, with the exception of
Employee’s relationship with Bloo Solar, Inc.; provided, however, that this
provision shall not preclude or prohibit Employee from holding or obtaining an
indirect and passive beneficial ownership, through a mutual fund or similar
arrangement, of up to one percent of any publicly-held company which is
competitive with OCTuS as long as Employee does not otherwise promote,
participate or engage in the business operations of such company. Employee
agrees that Employee shall not enter into an agreement to establish, form,
contract with or become employed by a competing business of OCTuS while Employee
is employed by OCTuS.


2.5           Non-Solicitation. To the fullest extent permissible under
applicable law, Employee agrees that both during the term of this Agreement and
for a period of two (2) yearsfollowing termination of this Agreement, Employee
shall not take any action to induce employees or independent contractors of
OCTuS to sever their relationship with OCTuS and accept an employment or an
independent contractor relationship with any other business.


3.           Term and Termination; Payments upon Termination.


3.1           Term and Termination. Unless earlier terminated as described
below, OCTuS hereby employs the Employee for a period commencing on the
Effective Date and ending thirty-six (36) months from the Effective Date (the
“Term”). The Term shall be extended automatically for successive one-year terms
unless either party notifies the other party in writing at least ninety (90)
days prior to the expiration of the then-effective Term of such party’s
intention not to renew this Agreement.
 
1

--------------------------------------------------------------------------------


 
3.1.1        Termination for Cause.  “Cause” for termination of Employee’s
employment shall mean the occurrence of any of the following:


(a)         Employee has breached a material term hereof, which remains uncured
for thirty (30) days after a written notice of breach (which notice shall
describe the particulars of Employee’s breach in sufficient detail to allow
Employee the reasonable opportunity to cure the breach, if susceptible of being
cured within such thirty (30) day period) and written demand for performance are
delivered to Employee by the Board of Directors;


(b)         Employee has been grossly negligent or engaged in material willful
or gross misconduct in the performance of Employee’s duties;


(c)         Employee has committed, as determined by the Board of Directors of
OCTuS, or has been convicted by a court of law of, fraud, moral turpitude,
embezzlement, theft, or dishonesty, or other similar criminal conduct, and such
misconduct is committed in connection with Employee’s employment with OCTuS;


(d)         Employee has been convicted by a court of law of a felony involving
fraud, moral turpitude, embezzlement, theft, or dishonesty or other similar
criminal conduct;
 
(e)         Habitual misuse of alcohol or  drugs; or


(f)          Employee’s breach of the Nondisclosure and Noncompetition Agreement
attached hereto as Schedule 1, and described in Section 6 herein.


3.1.2        Termination for Good Reason.


(a)          Employee may terminate this Agreement for “Good Reason.” As used
herein, “Good Reason” means (i) any material breach by OCTuS of this Agreement;
(ii) the assignment of duties to Employee by OCTuS that are not consistent or
commensurate with and Employee’s position as Director, Energy Projects & Finance
of OCTuS (other than any duties that are consistent and commensurate with a
higher position, and not including any reduction in Employee’s duties during any
investigation or proceedings initiated by OCTuS in good faith pursuant to
Section 3.1.1 with regard to a possible termination of Employee for Cause);
(iii) the relocation of Employee’s primary office location to outside of the
initial metropolitan area Employee is established in without Employee’s prior
consent; (iv) the reduction of Employee’s Base Salary; (v) OCTuS’  termination
of Employee’s status as Director, Energy Projects & Finance of OCTuS.
 
(b)           In order to terminate this Agreement for Good Reason, Employee
shall provide OCTuS with (i) written notice of the Good Reason (which notice
shall describe the particulars of OCTuS’ breach in sufficient detail to allow
OCTuS the reasonable opportunity to remedy or eliminate the Good Reason(s) if
susceptible of being remedied or eliminated); and (ii) shall allow OCTuS thirty
(30) days within which to remedy or eliminate the Good Reason(s). In the event
that Employee provides such notice and OCTuS fails to remedy or eliminate the
Good Reason(s) within such thirty-day period, Employee shall be entitled to
provide OCTuS with written notice (of not less that thirty (30) days) that
Employee is terminating this Agreement as a result of such Good Reason(s).
 
3.1.3         Termination Other Than for Cause or Good Reason.  OCTuS may
terminate Employee’s employment at any time, without Cause, upon written notice
to Employee.
 
3.2           Payments upon Termination.


3.2.1         For Cause or Voluntary Termination.  Following a termination of
this Agreement by OCTuS for Cause, or a Voluntary Termination by Employee, or
any other termination by Employee other than for Good Reason or due to
Employee’s death, Employee shall be entitled to receive in cash payment (less
normal and customary deductions and withholdings) an amount equal to all accrued
but unpaid compensation (including accrued but unused vacation leave) as of the
date of such termination.


3.2.2         Without Cause.  Following any termination of this Agreement by
OCTuS other than for Cause, or a termination by Employee for Good Reason or due
to Employee’s death, Employee (or Employee’s estate) shall be entitled to
receive in cash payment an amount equal to all previously accrued but unpaid
compensation (including accrued but unused vacation leave) as of the date of
such termination, and a lump sum payment (less normal and customary deductions
and withholdings) equal to the amount of Base Salary that Employee would have
earned if Employee had remained employed with OCTuS for three months past the
date of termination during the initial period and period two as defined in
section 2.1 and for six months past the date of termination during and
subsequent to period three as defined in section 2.1.
 
2

--------------------------------------------------------------------------------




3.2.3         Section 409A.  It is intended that this Agreement will comply with
Section 409A of the Internal Revenue Code (and any regulations and guidelines
issued thereunder) to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent.  If an
amendment to the Agreement is necessary in order for it to comply with Section
409A, the parties hereto will negotiate in good faith to amend the Agreement in
a manner that preserves the original intent of the parties to the extent
reasonably possible.


4.           Compensation; Benefits.


4.1           Salary.  Upon the initiation of Period Three as defined in Section
2.1, Employee shall be paid a Base Salary of One Hundred Twenty thousand dollars
($120,000) per year, as adjusted pursuant to this Section 4.1 (“Base Salary”).
The Base Salary shall be subject to normal payroll withholdings and OCTuS’
standard payroll practices. On the first anniversary of the Effective Date and
each anniversary date thereafter, Employee’s Base Salary shall be increased
annually by a minimum of a cost of living factor determined as follows: (i)
Employee’s Base Salary as of the last day of the prior Contract Year shall be
multiplied by a fraction equal to (A) the published Consumer Price Index
selected by OCTuS (“CPI”) for the first day of the new Contract Year (“New
Year”), divided by (B) the CPI for the first day of the Contract Year
immediately preceding such New Year, and (ii) the resulting product shall be
added to Employee’s Base Salary, and shall be the Base Salary for the New Year.


4.2           Bonus Amounts.  Employee shall be eligible to participate in any
OCTuS bonus program that is applicable to officers of OCTuS as may be adopted
and in effect from time to time (subject to the terms and conditions of any such
program).  In addition, Employee shall be eligible for an annual discretionary
bonus of up to thirty percent (30%) of Employee’s Base Salary, as then in effect
pursuant to Section 4.1 (and pro-rated for any partial year), as determined by
the OCTuS Compensation Committee or Board of Directors.


4.3           Stock; Share Grant.  OCTuS shall grant and issue to Employee upon
the execution of this Agreement Two Hundred Fifty Thousand (250,000) Common
Shares, such shares to be deemed granted in, pursuant to the terms and
conditions set forth in a separate Restricted Stock Purchase Agreement entered
into by Employee and OCTuS.


4.4           Stock Options.   Employee shall be eligible to receive stock
options and other awards in accordance with the company’s Employee Stock Option
Plan, in amounts to be determined by the Company’s compensation committee or
other administrator of the plan.


4.5           Vacation and other Standard Benefits. Employee shall be entitled
to three (3) weeks of paid vacation time per year.  Employee may not accrue
vacation time in excess of such three (3) week maximum.  Accrual of vacation
time shall be subject to the terms and conditions of OCTuS’ vacation
policy.  Employee shall be entitled to health benefits in accordance with OCTuS’
standard policies.  In addition, Employee is entitled to paid holidays, sick
leave and other benefits in accordance with OCTuS’ standard policies.


4.6           Business Expenses.  Employee shall be reimbursed for reasonable
business expenses which Employee incurs in the performance of Employee’s duties
hereunder, in accordance with OCTuS’ standard reimbursement policies.


4.7           Education and Certification Expenses.  OCTuS will fund the
completion of a Certified Energy Manager credential on behalf of Employee.


5.           Employment Information.  Employee represents and warrants to OCTuS
that information provided by Employee in connection with Employee’s employment
and any supplemental information provided to OCTuS is, to the best of Employee’s
knowledge and information after good faith diligence and investigation,
complete, true and materially correct. Employee has not omitted any information
that is necessary to evaluate the information provided by Employee to OCTuS.
Employee shall promptly notify OCTuS of any change in the accuracy or
completeness of all such information.


6.           Trade Secrets.  Employee acknowledges that OCTuS will go to great
time and expense to develop customers and to develop procedures and processes
for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Nondisclosure and Noncompetition Agreement” attached hereto as
Exhibit A.  Employee agrees to execute OCTuS’ Nondisclosure and Noncompetition
Agreement contemporaneously with the execution of this Agreement and employment.


7.           Remedies for Breach of Covenant Regarding Confidentiality.  The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to OCTuS. In the
event of any breach by Employee of the covenants contained in Sections 2.4, 2.5,
or 6, OCTuS shall be entitled to seek recourse through all available legal and
equitable remedies necessary or useful to prevent any likelihood of immediate or
irreparable injury to OCTuS.  The parties agree that, in the case of such a
breach or threat of breach by Employee of any of the provisions of such
Sections, OCTuS may take any appropriate legal action, including without
limitation an action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.
 
3

--------------------------------------------------------------------------------




8.           Miscellaneous.


8.1           Insurance.  Employer shall initiate and maintain Officers and
Directors insurance in an amount to be determined by the Board of Directors but
in any event not less than $500,000 per incident.


8.2           Choice of Law, Jurisdiction, Venue. The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of California, excluding its conflict of laws rules, except
as such laws may be interpreted, enforced, or pre-empted by federal law.


8.3           Entire Agreement.   This Agreement and the Nondisclosure and
Noncompetition Agreement described in Section 6 contain the entire Agreement
among the parties hereto with respect to the subject matter hereof, and
supersede all prior and contemporaneous oral and written agreements,
understandings and representations among the parties.  There are no
representations, agreements, arrangements, or understandings, whether oral or
written, between or among the parties relating to the subject matter of this
Agreement that are not fully expressed herein and therein.


8.4           Notices. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) one business day after transmission by telecopy or other means of
electronic transmission resulting in written copies, with confirmation of
successful transmission.  Any such notice shall be delivered or addressed to the
parties at the addresses set forth above or at the most recent address specified
by the addressee through written notice under this provision. Failure to conform
to the requirement that mailings be done by registered or certified mail shall
not defeat the effectiveness of notice actually received by the addressee.
 
8.5           Severability. OCTuS and Employee agree that should any provision
of this Agreement be declared or be determined by any court or other tribunal
(including an arbitrator) of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.


8.6           Amendment. The provisions of this Agreement may be modified at any
time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.
 
8.7           No Transfer or Assignment; No Third-Party Beneficiaries. The
rights of Employee hereunder have been granted by OCTuS with the understanding
that this Agreement is personal to, and shall be performed by Employee
individually. This Agreement is not transferable or assignable by Employee in
any manner.  No person or entity other than OCTuS and Employee shall have any
rights whatsoever under this Agreement or to recover damages on account of a
breach of this Agreement.  No person or entity other than OCTuS or Employee
shall have any right to enforce any provision of this Agreement. No heir,
successor or assign of Employee, whether voluntarily or by operation of law,
shall have or succeed to any rights of OCTuS or Employee hereunder.



8.8           Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.9           Resolution of Disputes.
 
8.9.1         Resolution of Disputes. OCTuS and Employee agree that, except as
otherwise provided herein, any claim or controversy arising out of or pertaining
to this Agreement or the termination of Employee's employment, including but not
limited to, claims of wrongful treatment or termination allegedly resulting from
discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by law ("Dispute"),  shall be resolved through binding
arbitration, as provided in this Section.


8.9.2         Binding Arbitration. The provisions of this Section shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party's arbitration rights.
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (“AAA”)
Employment Arbitration Rules (the “AAA Rules”).
 
4

--------------------------------------------------------------------------------




8.9.3         Appointment of Arbitrator.  Within thirty (30) days of service of
a demand for arbitration by a party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such 30-day period, an arbitrator shall be selected in
accordance with the AAA Rules.


8.9.4         Initiation of Arbitration. In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.9.5         Location of Arbitration. Any arbitration hearing shall be
conducted in Sacramento, California.


8.9.6         Applicable Law. The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, US Code, Section 1 et Seq.).


8.9.7         Arbitration Procedures. In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s). In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute. In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.9.8         Scope of Arbitrators' Award or Decision. OCTuS and Employee agree
that if the arbitrators find any Disputed claim to be meritorious, the
arbitrators shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim. Any decision or award by the arbitrators shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.


8.9.9         Costs of Arbitration; Attorneys’ Fees.  OCTuS and Employee agree
that the arbitrators, in their discretion and consistent with applicable law,
may award to the prevailing party the costs and attorneys’ fees incurred by that
party in participating in the arbitration process as long as they do not exceed
those that would be incurred by Employee in a court action.


8.9.10       Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING
THIS AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE.  THE PARTIES’ AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.


8.10           Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.



     
OCTuS, Inc.,
a Nevada corporation
           
 
   
/s/ Christian Soderquist
 
 
   
By: Christian Soderquist
Title: Chief Executive Officer
 
 
   
 
        Employee:                   /s/ John Argo  

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A




OCTuS, INC.
NONDISCLOSURE AND NONCOMPETITION AGREEMENT


As an employee of OCTuS, Inc., a Nevada corporation, I hereby agree to observe
all the provisions of this Agreement, as well as all other rules and policies
that the Company may announce from time to time. Furthermore, this AGREEMENT is
provided by me for the benefit of OCTuS, Inc., its subsidiaries, affiliates,
successors and assigns (collectively referred to as the "Company"). This
Agreement serves as a legally binding acknowledgment and assignment of the
ownership of all "Work Product" (as defined below) that the Company may
encounter.


Section 1. AVOIDANCE OF CONFLICT OF INTEREST


While employed by the Company, I will not engage in any other business activity
that conflicts with my duties to the Company. Under no circumstances will I work
for any competitor or have any financial interest in any competitor of the
Company; provided, however, that this Agreement does not prohibit investment of
a reasonable part of my assets in the stock or securities of any competitor
whose stock or securities are publicly traded on a national exchange.


Section 2. OWNERSHIP AND RIGHTS IN WORK PRODUCT


For purposes of this Agreement, "Work Product" shall mean all intellectual
property rights, including all trade secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology, or other work product that is created in
connection with my Work. In addition, all rights in any preexisting programming,
documentation, technology, or other Work Product provided to the Company during
the course of my employment or engagement shall automatically become part of the
Work Product hereunder, whether or not it arises specifically out of my "Work."
For purposes of this Agreement, "Work" shall mean (1) any direct assignments and
required performance by or for Company, and (2) any other productive output that
relates to the business of the Company and is produced during the course of my
engagement by the Company. For this purpose, Work may be considered present even
after normal working hours, away from Owner's premises, on an unsupervised
basis, alone or with others. Unless otherwise provided in a subsequent writing
signed by the Company, this Agreement shall apply to all Work Product created in
connection with all Work conducted before or after the date of this Agreement.


The Company shall own all rights in the Work Product. To this end, all Work
Product shall be considered Work made by me for hire for the Company. If any of
the Work Product may not, by operation of law or agreement, be considered Work
made by me for hire for Company (or if ownership of all rights therein do not
otherwise vest exclusively in the Company), I agree to assign, and upon creation
thereof automatically assign, without further consideration, the ownership
thereof to the Company. I hereby irrevocably relinquish for the benefit of the
Company and its assigns any moral rights in the Work Product recognized by
applicable law. The Company shall have the right to obtain and hold, in whatever
name or capacity it selects, copyrights, registrations, and any other protection
available in the Work Product.


I agree to perform upon the request of the Company, during or after my Work such
further acts as may be necessary or desirable to transfer, perfect, and defend
Owner's ownership of the Work Product, including by (1) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment and conveyance, (2) obtaining and/or aiding in the enforcement of
copyrights, trade secrets, and (if applicable) patents with respect to the Work
Product in any countries, and (3) providing testimony in connection with any
proceeding affecting the rights of the Company in any Work Product.


I warrant that my Work for the Company does not and will not in any way conflict
with any remaining obligations I may have with any prior employer or contractor.
I also agree to develop all Work Product in a manner that avoids even the
appearance of infringement of any third party's intellectual property rights.


Section 3. CONFIDENTIALITY AND NON-DISCLOSURE


During the course of my engagement and afterwards, I agree not to use or
disclose any Nondisclosure and Noncompetitionor trade secrets of the Company at
any time except as necessary to perform my duties for the Company. Nondisclosure
and Noncompetition shall include all financial information, business plans and
contracts that have not been issued for public notice. Under the law, a "trade
secret" is a type of intangible property, the theft (i.e., misappropriation) of
which is a tort and crime in most states. It does not have to be in written form
to be protected. A trade secret generally consists of valuable, secret
information or ideas that the Company collects or uses in order to keep its
competitive edge, including confidential information supplied to the Company by
its customers, clients, vendors, or agents. Examples of trade secrets are such
technical information as manufacturing or operating processes, equipment design,
product specifications, computer software in source code form, and other
proprietary technology, and such business information as selling and pricing
information and procedures, customer lists, business and marketing plans, ideas
and plans for products, services or other business development, and internal
financial statements. These restrictions do not apply to any information
generally available to the public or any information properly obtained from a
completely independent source.
 
6

--------------------------------------------------------------------------------




Furthermore, I agree to maintain in strict confidence, and agree not to use and
disclose except as authorized by the Company, any information of a competitively
sensitive or proprietary nature that I receive from the Company, Inc. or its
clients or contractors in connection with my services hereunder. The Company
agrees to take reasonable steps to identify, and cause its clients and
contractors to identify, for my benefit such information, including by using
confidentiality notices in written material where appropriate. These
restrictions shall not be construed to apply to (1) information generally
available to the public, (2) information released by the Company or its clients
or contractors, as the case may be, generally without restriction, (3)
information independently developed or acquired by me without reliance in any
way on other protected information of the Company or its clients or contractors,
or (4) information approved by the Company or its clients or contractors, as the
case may be, for my use and disclosure without restriction.


 Section 4. RETURN OF MATERIALS


Upon the request of the Company and, in any event, upon termination of my
employment, I will leave with the Company all memoranda, notes, records,
drawings, manuals, disks, or other documents and media pertaining to the Company
business, including all copies thereof.


Section 5. COVENANT NOT TO COMPETE


During the term hereof and for a period of two years thereafter, I shall not
compete, directly or indirectly, with the Company, interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any customer, client, supplier, consultant or employee of the
Company, including without limitation, employing or being an investor
(representing more than a 5% equity interest) in, or officer, director or
consultant to, any person or entity which employs any former key or technical
employee whose employment with the Company was terminated after the date which
is one year prior to the date of termination of the employee's employment
therewith An activity competitive with an activity engaged in by the Company
shaft mean performing services (whether as an employee, officer, consultant,
director, partner or sole proprietor) for any person or entity engaged in the
business engaged in by the Company during the time of my relationship with the
Company or at the time of my termination of my relationship with the Company.


It is the desire and intent of the parties that the provisions of this Section
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section shall be adjudicated to
be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this Section in the
particular jurisdiction in which such adjudication is made.


Nothing in this Section shall reduce or abrogate the employee's obligations
during the term of this Agreement.


Section 6. NONINTERFERENCE WITH PERSONNEL RELATIONS


During my employment with the Company and for a period of twenty four months
afterwards, I will not knowingly solicit, entice, or persuade any other
employees of the Company to leave the services of the Company for any reason.


Section 7. REMEDIES


If there is a breach or threatened breach of the provisions of this Agreement,
the Company shall be entitled to an injunction restraining the employee from
such breach. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.


Section 8. GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the Laws of
the State of California.


Section 9. MISCELLANEOUS


This Agreement shall inure to the benefit of, and be binding upon, the Company
and its subsidiaries and affiliates, together with their successors and assigns,
and me, together with my executor, administrator, personal representative,
heirs, and legatees.


This Agreement merges and supersedes all prior and contemporaneous agreements,
undertakings, covenants, or conditions (including specifically all prior
confidentiality and non-competition agreements I have entered), whether oral or
written, express or implied, to the extent they contradict or conflict with the
provisions hereof.


Although it is understood that my employment is contingent on the acceptance and
observance of this Agreement, this Agreement shall not be construed to make my
employment other than terminable at will at any time by me or the Company in the
sole discretion of either party,
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have accepted and executed this Agreement as of this 5th
day of May, 2009


Company:


         
 
   
 
 
Christian J. Soderquist, CEO
   
 
 


 
Employee:

         
 
   
 
 
John Argo
   
 
 

 
8

--------------------------------------------------------------------------------


 
SCHEDULE 2


OCTuS, INC.


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, disks, computer files, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to employment with OCTuS or
otherwise belonging to OCTuS, Inc. (“OCTuS”), its successors or assigns or any
parent or subsidiary of OCTuS.


I further certify that I have complied with all the terms of OCTuS’
Nondisclosure and Noncompetition Agreement signed by me, including the reporting
of any inventions and original works of authorship (as defined therein),
conceived or made by me (solely or jointly with others) covered by that
agreement.


I further agree that, in compliance with the Nondisclosure and Noncompetition
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other Nondisclosure and Noncompetition relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of OCTuS, any parent or subsidiary of OCTuS, or any of its
respective employees, clients, consultants or licensees.


I further agree that for twenty four (24) months from this date, I will not (i)
hire any employees of OCTuS, or (ii) directly or indirectly, solicit, induce,
recruit or encourage any OCTuS employee, consultant, vender, supplier, customer
or client to sever its relationship with OCTuS or accept an employment,
consultant or other business relationship with any other business.



         
 
   
 
 
Employee Signature    
   
Date
                     
Employee Name
       


9